 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.6
 
INDUSTRIAL DEVELOPMENT REVENUE BONDS,
CREDIT AGREEMENT DATED FEBRUARY 28, 2007

 
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
Dated as of February 28, 2007
 
By and Between
 


 
ADVANCED FIBERGLASS TECHNOLOGIES, INC.,
 
 
 
M & W FIBERGLASS, LLC,
 
JAMIE L. MANCL AND JENNIFER MANCL
 
AS BORROWER
 
And
 
NEKOOSA PORT EDWARDS STATE BANK
 
Relating to:
 
$4,000,000
City of Wisconsin Rapids, Wisconsin
Industrial Development Revenue Bonds, Series 2007A, Series 2007B and Series
2007C
(Advanced Fiberglass Technologies Project)
 

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page
RECITALS
1
   
AGREEMENT
1
   
ARTICLE I DEFINITIONS
1
 
1.01
Defined Terms
1
 
1.02
Other Terms
7
   
ARTICLE II PURCHASE OF THE BONDS; REPAYMENT OF THE LOAN
7
 
2.01
Purchase of the Bonds
7
 
2.02
Repayment of the Loan
7
 
2.03
Yield Protection
8
   
ARTICLE III REPRESENTATIONS AND WARRANTIES
8
 
3.01
Organization, Etc.
9
 
3.02
Authorization
9
 
3.03
No Conflicting Obligations
9
 
3.04
No Defaults
9
 
3.05
No Litigation
9
 
3.06
Financial Statements
9
 
3.07
Accuracy of Information
9
 
3.08
Taxes
10
 
3.09
Property
10
 
3.10
Licenses, Franchises
10
 
3.11
Places of Business; Collateral
10
 
3.12
Other Names
10
 
3.13
Federal Reserve Regulations
10
 
3.14
ERISA
11
 
3.15
Investment Company Act; Public Utility Holding Company Act
11
 
3.16
Environmental Laws
11
   
ARTICLE IV CONDITIONS PRECEDENT TO PURCHASE OF THE BONDS
11
 
4.01
Certain Related Documents
11
 
4.02
Bond Documents
11
 
4.03
Closing Certificate
11
 
4.04
UCC Searches
12
 
4.05
Insurance Certificates
12
 
4.06
Title Insurance
12
 
4.07
Survey.  [Reserved]
12
 
4.08
Environmental Reports
12
 
4.09
Counsel Opinion
12
 
4.10
Real Estate Appraisals
12
 
4.11
Proceedings Satisfactory
13
 
4.12
Project Compliance
13
 
4.13
Supporting Documents
13

 
i

--------------------------------------------------------------------------------



   
ARTICLE IVA CONDITIONS TO BANK'S AGREEMENT TO PURCHASE BONDS AND TO FUND
BORROWER'S REQUISITIONS
13
 
4A.1
Construction Contract
13
 
4A.3
Title Endorsements
13
   
ARTICLE V AFFIRMATIVE COVENANTS
13
 
5.01
Existence; Compliance With Laws; Maintenance of Business; Taxes
13
 
5.02
Maintenance of Property; Insurance
14
 
5.03
Financial Statements
14
 
5.04
Inspection of Property and Records/Bank Audits
15
 
5.05
Use of Proceeds
16
 
5.06
Bank Accounts
16
 
5.07
Compliance With Other Agreements
16
 
5.08
Compliance With Laws
16
 
5.09
Payment of Fees and Costs
17
 
5.10
Project Disbursements
17
 
5.11
No Liens; Plans; Covenants, Conditions and Restrictions
17
 
5.12
Project Lease
17
 
5.13
Key-Person Life Insurance
17
 
5.14
Minimum Tangible Net Worth
18
 
5.15
Debt Service Coverage Ratio
18
 
5.16
Total Indebtedness to Tangible Net Worth Ratio
18
 
5.17
Annual Resting of Line of Credit
 
18
 
5.18
Mortgage on After-Acquired Real Estate
18
   
ARTICLE VI NEGATIVE COVENANTS
18
 
6.01
Sale of Assets, Consolidation, Merger, Acquisitions, Etc.
18
 
6.02
Indebtedness
19
 
6.03
Liens
19
 
6.04
Guaranty
19
 
6.05
Loans, Investments
19
 
6.06
Compliance with ERISA
19
 
6.07
Restricted Payments
19
 
6.08
Project Lease – No Modification
20
 
6.09
Salaries
20
 
6.10
Change In Control
20
   
ARTICLE VII EVENTS OF DEFAULT
20
 
7.01
Events of Default Defined
20
 
7.02
Remedies Upon Event of Default
21
   
ARTICLE VIII MISCELLANEOUS
22
 
8.01
Indemnity
22
 
8.02
Assignability; Successors
22
 
8.03
Survival
22
 
8.04
Counterparts; Headings
22
 
8.05
Entire Agreement; Amendments
22

 
 
ii

--------------------------------------------------------------------------------


 

 
8.06
Notices
22
 
8.07
No Waiver
24
 
8.08
Severability
24
 
8.09
Further Assurances
24
 
8.10
Conflicts and Ambiguities
24
 
8.11
Governing Law
24
 
8.12
Consent to Jurisdiction
25
 
8.13
Fees and Expenses
25
 
8.14
Assignments; Participations
26
 
8.15
WAIVER OF JURY TRIAL
26
                   
SCHEDULE 1.01(a) - Project Real Property
 
SCHEDULE 3.11 - Places of Business/Locations of Collateral


 
iii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated February 28, 2007 (this “Agreement”), is made by
and between ADVANCED FIBERGLASS TECHNOLOGIES, INC., a Wisconsin corporation (the
“Corporation”), M & W FIBERGLASS, LLC, a Wisconsin limited liability company
(the “LLC”), JAMIE L. MANCL, an individual resident of the State of Wisconsin,
and JENNIFER MANCL, an individual resident of the State of Wisconsin (Jamie L.
Mancl and Jennifer Mancl being referred to herein as the “Individual Borrowers”)
(as used herein the term “Borrower” shall mean, the Corporation, the LLC and the
Individual Borrowers, individually or collectively, as the context requires),
and NEKOOSA PORT EDWARDS STATE BANK, Nekoosa, Wisconsin, as lender and as agent
for the financial institutions from time to time parties hereto (the “Bank” or
the “Original Purchaser”).
 
 
RECITALS
 
A.           The City of Wisconsin Rapids, Wisconsin (the “Issuer”), will issue
its Industrial Development Revenue Bonds, Series 2007A, 2007B and 2007C
(Advanced Fiberglass Technologies Project) in the aggregate principal amount of
Four Million Dollars ($4,000,000) (the “Bonds”), pursuant to a Bond Agreement
dated as of February 28, 2007 (the “Bond Agreement”), by and among the Issuer,
the Borrower, Nekoosa Port Edwards State Bank, as trustee (the “Trustee”) and
the Original Purchaser (the “Bond Agreement”).
 
B.           The proceeds derived from the issuance of the Bonds will be loaned
to the Borrowers pursuant to the Bond Agreement, and used for (i) the
construction of an approximately 70,000 square foot manufacturing facility to be
located at 4400 Commerce Drive in the City of Wisconsin Rapids, Wisconsin (the
“Facility”) to be owned by the LLC and leased to the Corporation and use in
connection with the Corporation’s manufacturing business; and (ii) the
acquisition and installation of equipment at the Facility (collectively (i) and
(ii) are referred to herein as the “Project”).
 
C.           To provide the funds to be loaned to the Borrowers for payment of
the costs of the Project, the Issuer has contracted for the sale of the Bonds to
the Bank, and the Bank has agreed to purchase such Bonds in reliance on
Borrowers’ agreeing to the terms and conditions set forth herein.
 
 
AGREEMENT
 
NOW, THEREFORE in consideration of the premises and the mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
ARTICLE I
 
 
DEFINITIONS
 
1.01   Defined Terms.  As used herein, the following terms shall have the
following meanings:
 

--------------------------------------------------------------------------------


“Agreement” shall mean this Credit Agreement, as amended, restated,
supplemented, modified or extended from time to time.
 
“Appraised Value” shall have the meaning set forth in Section 4.10.
 
“Bank” shall mean Nekoosa Port Edwards State Bank, a Wisconsin banking
corporation, and its successors and assigns.
 
“Bond Agreement” shall mean the Bond Agreement dated as of February 28, 2007, by
and among the Issuer, the Trustee, the Borrower and the Bank pursuant to which
the Bonds shall be issued.
 
“Bond Documents” shall mean the Bonds, the Bond Agreement, the Promissory Note
and all instruments, and other agreements executed by the Borrower in connection
with the Bonds.
 
“Bond Proceeds” the proceeds of the sale of the Bonds such amount not to exceed
$4,000,000 as may be advanced by the Original Purchaser under the Bond
Agreement.
 
“Bond Rate” shall mean the then-applicable interest rate on the Bonds.
 
“Bond Year” shall mean, commencing with the Closing Date, each year ending on
February 28 or February 29 (as applicable).
 
“Bonds” shall mean the Issuer’s Industrial Development Revenue Bonds, Series
2007A, Series 2007B and Series 2007C (Advanced Fiberglass Technologies Project)
issued on the Closing Date, in the aggregate principal amount of Four Million
Dollars ($4,000,000).
 
“Borrower” shall mean individually or collectively, as the context requires, the
Corporation, the LLC, and the Individual Borrowers.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which banks are required or authorized to remain closed in the city in which the
Bank’s Principal Office is located.
 
“Closing Date” shall mean February 28, 2007.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and recodified
from time to time.
 
“Collateral” shall mean all of the rights, interest and Property of Borrower
granted to the Bank as collateral hereunder or to the Trustee as collateral
under the Bond Documents and under the Related Documents, and all other rights,
interests and Property from time to time granted to the Bank as collateral for
the payment and performance of the Obligations.
 
“Collateral Assignment of Construction Contracts” shall mean the Collateral
Assignment of Construction Contracts dated February 28, 2007 by Borrower in
favor of the Trustee and the Bank, as amended, restated, supplemented, modified
or extended from time to time.
 
2

--------------------------------------------------------------------------------


“Collateral Assignment of Life Insurance” shall mean the Collateral Assignment
of Life Insurance dated February 28, 2007 by Borrower in favor of the Trustee
and the Bank, as amended, restated, supplemented, modified or extended from time
to time.
 
“Corporation” shall mean Advanced Fiberglass Technologies, Inc., a Wisconsin
corporation.
 
“Debt Service Coverage Ratio” of any entity or entities on any date shall mean
the ratio of (i) EBITDAR for the 12-month period ending on the measurement date
to (ii) interest expenses plus principal payments coming due during the 12-month
period beginning on the day after the measurement date.
 
“Default” shall mean an event which with the giving of notice or the passage of
time or both would constitute an Event of Default.
 
“Default Rate” shall mean a rate equal to the Bond Rate plus 3%, per annum.
 
“Disbursing Agreement” shall mean the Disbursing Agreement dated as of February
28, 2007, among the Borrower, the Bank, the Trustee and the Title Company, as
amended, restated, extended, supplemented or otherwise modified from time to
time.
 
“EBITDAR” means earnings before interest, taxes, depreciation, amortization and
rent expense.
 
“Employer Plan” shall mean any pension or welfare benefit plan of Borrower.
 
“Environmental Law” or “Environmental Laws” shall mean any local, state or
federal law or other statute, law, ordinance, rule, code, regulation, decree or
order governing, regulating or imposing liability or standards of conduct
concerning the use, treatment, generation, storage, disposal or other handling
or release of any hazardous substance, including without limitation, any
pollutant, contaminant, waste or toxic or hazardous chemicals, wastes or
substances, including, without limitation, asbestos, urea formaldehyde
insulation, petroleum, PCBs, air pollutants, water pollutants, and other
substances defined as hazardous substances or toxic substances in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9061 et seq., Hazardous Materials Transportation Act, 49
U.S.C. § 1802, the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the Toxic Substance Control Act of 1976, as amended, 15 U.S.C. § 2601 et
seq., the Solid Waste Disposal Act, 42 U.S.C. § 3251 et seq., the Clean Air Act,
42 U.S.C. § 1857 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq.,
Chapters 254, 281, 283, 285, 287, 289, 291, 292, 293, 295 and 299 of the
Wisconsin Statutes, or any other statute, rule, regulation or order of any
Government Authority having jurisdiction over the control of such wastes or
substances, including without limitation the United States Environmental
Protection Agency, the United States Nuclear Regulatory Commission, and the
State of Wisconsin.
 
“Event of Default” shall have the meaning assigned in Section 7.01 hereof.
 
3

--------------------------------------------------------------------------------


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, together with the regulations and published
interpretations thereunder, in each case as in effect from time to time.
 
“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the American Institute of Certified Public
Accountants acting through appropriate boards or committees thereof and which
are consistently applied for all periods so as to properly reflect the financial
condition, results of operations and cash flows of the Borrower.
 
“Government Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled through stock or capital
ownership or otherwise, by any of the foregoing.
 
“Guarantor” shall mean Fiberglass Piping & Fitting Company, a Wisconsin
corporation.
 
“Guaranty” shall mean that certain Guaranty dated as of February 28, 2007 given
by Guarantor in favor of the Trustee and the Bank.
 
“Indebtedness” shall mean all liabilities or obligations of Borrower, whether
primary or secondary or absolute or contingent or secured or unsecured:  (a) for
borrowed money or for the deferred purchase price of property or services
(excluding trade obligations incurred in the ordinary course of business, which
are not the result of any borrowing); (b) as lessee under leases that have been
or should be capitalized according to GAAP consistently applied; (c) evidenced
by notes, bonds, debentures or similar obligations; (d) under any guaranty or
endorsement (other than in connection with the deposit and collection of checks
in the ordinary course of business), and other contingent obligations to
purchase, provide funds for payment, supply funds to invest in any Person, or
otherwise assure a creditor against loss; or (e) secured by any Liens on assets
of Borrower, whether or not the obligations secured have been assumed by
Borrower.
 
“Individual Borrowers” shall mean Jamie Mancl and Jennifer Mancl, each an
individual resident of the State of Wisconsin.
 
“Interest Payment Date” shall mean each date on which a payment of interest is
due on the Bonds pursuant to Section 2.02 of the Bond Agreement.
 
“Issuer” shall mean the City of Wisconsin Rapids, a political subdivision of the
State of Wisconsin.
 
“Lien” or “Liens” shall mean any mortgage, pledge, assignment, deposit,
encumbrance, lien (statutory or other), deed of trust, security interest, or
security agreement of kind or nature whatsoever including, without limitation,
any conditional sale or other title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing, and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction.
 
“LLC” shall mean M & W Fiberglass, LLC, a Wisconsin limited liability company.
 
“Loan” shall mean the loan by the Issuer to the Borrower of the Bond Proceeds.
 
4

--------------------------------------------------------------------------------


“Material Adverse Effect” shall mean (a) an Event of Default, (b) a material
adverse change in the business, property, prospects, operations or condition
(financial or otherwise) of the Borrower, (c) the termination of any material
agreement to which the Borrower is a party which has a material adverse effect
on the operations or condition of the Borrower, (d) any material impairment of
the right to carry on the business as now or proposed to be conducted by the
Borrower, or (e) any material impairment of the ability of the Borrower to
perform the Obligations under this Agreement or the Related Documents. A
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of an individual event and all other then existing events would result in
a Material Adverse Effect.
 
 “Mortgage” shall mean that certain Construction Mortgage and Assignment of
Leases and Rents dated as of February 28, 2007 and executed pursuant to the
requirements hereof by Borrower in favor of the Trustee and the Bank which,
among other things, grants to the Trustee and the Bank a mortgage on the Project
Real Property, as amended, restated, supplemented, modified, or extended from
time to time.
 
“Net Income” shall mean for any period, the net earnings of a Person as
determined according to GAAP consistently applied, excluding the effect of
(a) gains from a write up of assets, (b) gains from the acquisition of any
securities, (c) gains resulting from the sale of any investments or capital
assets, (d) amortization of any deferred credit arising from the acquisition of
any Person, and (e) proceeds of any life insurance payable to such Person.
 
“Obligations” shall mean the obligation to make payments on the Promissory Note,
and all mandatory prepayments, all costs, fees and expenses, all liabilities of
Borrower under the Bond Documents, all liabilities of Borrower to the Bank, and
all other Indebtedness of Borrower to the Bank, whether or not evidenced by this
Agreement, including, without limitation, all liabilities under interest rate
swap agreements, interest rate cap agreements and interest rate collar
agreements, and all other agreements designed to protect against fluctuations in
interest rates or currency exchange rates.
 
“Outstanding Bonds” shall mean, at any date, the aggregate principal amount of
the Bonds on such date.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
 
“Participants” shall have the meaning in Section 8.14.
 
“Payment Date” shall mean monthly on the 28th day of each month commencing
March 28, 2007.
 
“Permitted Liens” shall mean, as to any Person: (a) Liens for taxes,
assessments, or governmental charges, carriers’, warehousemen’s, repairmen’s,
mechanics’, materialmen’s and other like Liens created by law, which are either
not delinquent or are being contested in good faith by appropriate proceedings
which will prevent foreclosure of such Liens, and against which adequate cash
reserves have been provided; (b) easements, restrictions, minor title
irregularities and similar matters which have no material adverse effect upon
the ownership and use of the affected Property; (c) Liens or deposits in
connection with worker’s compensation,
 
5

--------------------------------------------------------------------------------


 
unemployment insurance, social security or other insurance or to secure customs
duties, public or statutory obligations in lieu of surety, stay or appeal bonds,
or to secure performance of contracts or bids, other than contracts for the
payment of money borrowed, or deposits required by law as a condition to the
transaction of business or other Liens or deposits of a like nature made in the
ordinary course of business; (d) Liens in favor of the Bank; and (e) Liens
created by sellers of goods sold to such Person on open account, which Liens
attach solely to the goods sold and secure solely the purchase price of said
goods during the period during which said goods are in the possession of such
Person on a trial or “approval” basis and before which the purchase price for
said goods becomes due and payable.
 
“Person” shall mean an individual, partnership, corporation, firm, enterprise,
business trust, joint stock company, trust, limited liability company, limited
liability partnership unincorporated association, joint venture, Government
Authority or other entity of whatever nature.
 
“Project” shall have the meaning assigned in Recital B.
 
“Project Lease” shall mean that certain Lease Agreement executed pursuant to the
requirements hereof by and between the LLC, as lessor, and the Corporation, as
lessee, pursuant to which Borrower leases the Project Real Estate to the
Corporation, as amended, restated, extended, supplemented or otherwise modified
from time to time.
 
“Project Real Property” shall mean the real property (including improvements and
accessions thereto) described on Schedule 1.01(a) attached hereto.
 
“Property” shall mean any interest of a Person in property or assets, whether
real, personal, mixed, tangible or intangible, wherever located, and whether now
owned or subsequently acquired or arising and in the products, proceeds,
additions and accessions thereof or thereto.
 
“Promissory Note” shall mean the Promissory Notes dated as of February 28, 2007
in the principal amounts of $3,000,000 (the “Series A Note”), $500,000 (the
“Series B Note”), and $500,000 (the “Series C Note”), made by Borrower in favor
of the Issuer and assigned to the Bank, as original purchaser of the Bonds.
 
“Related Documents” shall mean this Agreement, the Disbursing Agreement, the
Mortgage, the Security Agreement, the Collateral Assignment of Construction
Contracts, the Collateral Assignment of Life Insurance and all other
certificates, resolutions, or other documents required or contemplated
hereunder.
 
“Requirements of Law” shall mean, as to any matter, Property or Person, the
articles of incorporation or organization and bylaws or operating agreement or
other organizational or governing documents of such Person, and any law
(including, without limitation, any zoning and Environmental Law), ordinance,
treaty, rule, regulation, order, decree, determination or other requirement
having the force of law relating to such matter or Person and, where applicable,
any interpretation thereof by any Government Authority.
 
6

--------------------------------------------------------------------------------


“Restricted Payments” shall mean, as to any Person, (a) dividends,
distributions, or other payments by such Person based upon an ownership interest
in said entity, or (b) purchases, redemptions or other acquisitions, direct or
indirect, by such Person of an ownership interest in said entity, whether now or
hereafter outstanding.
 
“Security Agreement” shall mean the Security Agreement dated February 28, 2007,
among the Borrower, the Trustee and the Bank, all as amended, restated,
supplemented, extended or otherwise modified from time to time.
 
“Subsidiary” shall mean, as to any Person, a corporation of which shares of
stock having voting power (other than stock having such power only by reason of
the happening of a contingency that has not occurred) sufficient to elect a
majority of the board of directors or other managers of such corporation are at
the time owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.
 
“Tangible Net Worth” shall mean (1) the total of all of Corporation’s assets,
excluding any noncompetition agreements, capitalized acquisition costs, goodwill
and other intangibles, minus (2) the aggregate of all Corporation’s liabilities
and reserves of every kind and character, all determined in accordance with
generally accepted accounting principles consistent with those followed in
preparation of the financial statements described in Section 5.03 hereof.
 
“Title Company” shall mean Goetz Abstract & Title, Inc., as agent for Chicago
Title Insurance Company, 132 1st Street North, Wisconsin Rapids, WI  54494, and
its successors and assigns.
 
“Trustee” shall mean any trustee under the Bond Agreement from time to time,
initially Nekoosa Port Edwards State Bank.
 
“UCC” shall mean the Uniform Commercial Code of the State of Wisconsin, as
amended from time to time.
 
1.02  Other Terms.  Any capitalized terms used herein which are not defined
shall have the meaning given such terms in the Bond Agreement.  Terms defined in
other Sections of this Agreement shall have the meanings set forth therein.
 
 
ARTICLE II
PURCHASE OF THE BONDS; REPAYMENT OF THE LOAN
 
2.01  Purchase of the Bonds.  On the Closing Date, the Issuer will issue the
Bonds and lend the Loan to the Borrower and the Borrower will borrow the Loan
from the Issuer, upon the terms and conditions set forth in the Bond Documents
the amount (not to exceed) $4,000,000 of Bond Proceeds and cause such Bond
Proceeds to be credited to the Project Fund for disbursement by the Trustee in
accordance with Sections 3.01 and 4.02 of the Bond Agreement.  The Loan shall be
evidenced by the Promissory Note.  The outstanding principal amount of the Loan
shall at all times be equal to the principal amount of the Outstanding Bonds.
 
2.02  Repayment of the Loan.  The Borrower will pay to the Trustee at its
Principal Office for the account of the Issuer, and for deposit in the Bond
Fund, in immediately available
 
7

--------------------------------------------------------------------------------


 
funds on the last Business Day of each month the exact amount of interest and
principal payable on each Payment Date in accordance with the Promissory Note
and those provisions of Article IV of the Bond Agreement.  This section shall be
construed so that the Borrower’s obligation, pursuant to this section, shall
never be more than to have on deposit in the Bond Fund on any Payment Date the
exact amount of principal and interest due on the Bonds on that Payment Date
(except for the amount of additional payments required by Section 4.07 of the
Bond Agreement, amounts necessary to provide for the mandatory redemption of
Bonds at the time and in the manner provided in the Bond Agreement, including
upon acceleration of the Loan pursuant to Section 9.03 of the Bond
Agreement).  In the event that the Borrower should fail to make any of the
payments required in this subsection, the item so in default shall continue as
an obligation of the Borrower until the amount in default shall have been fully
paid, and the Borrower agrees to pay such amount with interest thereon
(including, to the extent permitted by law, interest on the overdue installments
of interest) at the Default Rate.
 
2.03  Yield Protection.  If, after the Closing Date, the adoption of or any
change in any Requirement of Law or the compliance of the Bank therewith:
 
(a) subjects the Bank to any tax, duty, charge or withholding on or from
payments due from the Borrower (excluding net income taxes and franchise taxes
or any other tax based upon income imposed upon the Bank by the jurisdiction in
which the Bank is incorporated or has its principal place of business), or
changes the basis of taxation of principal, interest, fees or any other payments
to the Bank in respect of this Agreement or any other Related Agreement, or
 
(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Bank, or
 
(c) imposes any other condition the result of which is to increase the cost to
the Bank of holding and owning the Bonds and the extensions of credit and
accommodations contemplated by this Agreement or any Related Document, or
reduces any amount receivable by the Bank in connection therewith, or requires
the Bank to make any payment calculated by reference to the Outstanding Bonds,
or amounts received by the Bank, by an amount deemed material by the Bank, then,
within ten (10) days of demand by the Bank, the Borrower agrees that they shall
pay the Bank that portion of such increased expense incurred or resulting in an
amount received which the Bank determines is attributable to receiving any such
payment or holding or owning the Outstanding Bonds.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Bank to purchase the Bonds as provided herein, Borrower
represents and warrants to the Bank that all of the matters set forth (or
incorporated by reference) in the Bond Agreement are true and correct, and
further represents and warrants to the Bank as follows:
 
8

--------------------------------------------------------------------------------


3.01  Organization, Etc.  The Corporation is a corporation duly formed, and
validly existing under the laws of the State of Wisconsin.  The LLC is a limited
liability company duly organized, and validly existing under the laws of the
State of Wisconsin.  Each Borrower has the requisite power and authority and all
necessary licenses, permits and franchises to execute and deliver, and to
perform its obligations under, this Agreement and each of the Related Documents
and Bond Documents to which it is a party, and to grant the liens and security
interests provided for in this Agreement and the Related Documents and to own
its assets and conduct its business as presently conducted.
 
3.02  Authorization. The making, execution, delivery and performance of this
Agreement the Related Documents by each Borrower are within the powers of such
Borrower, and have been duly authorized by all necessary action on the part of
such Borrower.  The valid execution, delivery and performance of this Agreement
and the Related Documents by each Borrower and the consummation of the
transactions contemplated hereby and thereby:  (a) do not and will not violate
any term or provision of any Requirement of Law; and (b) are not and will not be
subject to any approval, consent or authorization of any Person or Government
Authority, other than those approvals, consents or authorizations that have
already been obtained and remain in full force and effect.  This Agreement and
the Related Documents are the valid and binding obligations of each Borrower,
enforceable against each Borrower in accordance with their respective terms.
 
3.03  No Conflicting Obligations. The making, execution, delivery and
performance of this Agreement and the Related Documents and compliance with
their respective terms do not violate or constitute a default, breach or
violation under any Requirements of Law or any covenant, Bond Agreement, deed,
lease, contract, agreement, mortgage, deed of trust, note or instrument to which
any Borrower is a party or by which it or its Property is bound.
 
3.04  No Defaults.  No Borrower is in default under or in violation of (a) any
Requirements of Law, (b) any covenant, indenture, deed, lease, agreement,
mortgage, deed of trust, note or other instrument to which such Borrower is a
party or by which such Borrower or its Property is bound, or (c) any
Indebtedness.
 
3.05  No Litigation.  There is no pending or, to the knowledge of any Borrower,
threatened litigation or administrative proceeding at law or in equity which
would, if adversely determined, result in a Material Adverse Effect, and, to the
best of each Borrower’s knowledge after diligent inquiry, there are no presently
existing facts or circumstances likely to give rise to any such litigation or
administrative proceeding.
 
3.06  Financial Statements.  The tax returns and financial statements which each
Borrower previously provided to the Bank are accurate and complete.  There has
been no Material Adverse Effect since the date of the latest of such
statements.  Each entity Borrower’s Fiscal Year ends on December 31 of each
year.
 
3.07  Accuracy of Information.  All information, certificates, forecasts, or
statements given by Borrower to the Bank under this Agreement and the Related
Documents were accurate, true and complete in all material respects when given,
continue to be accurate, true and complete in all material respects as of the
date hereof, and do not contain any untrue statement or omission
 
 
9

--------------------------------------------------------------------------------


 
of a material fact necessary to make the statements herein or therein not
misleading.  There is no fact known to any Borrower which is not set forth in
this Agreement, the Related Documents, the Bond Documents or other documents,
certificates, forecasts, or statements furnished to the Bank by or on behalf of
any Borrower in connection with the transactions contemplated hereby which will,
or which in the future may (so far as any Borrower can reasonably foresee),
cause a Material Adverse Effect.
 
3.08  Taxes.  Each Borrower has filed all federal, state, foreign and local tax
returns which were required to be filed, except those returns for which the due
date has been validly extended.  Each Borrower has paid or made provisions for
the payment of all taxes, assessments, fees and other governmental charges owed,
and no tax deficiencies have been proposed, threatened or assessed against any
Borrower.  There is no pending or, to the best of each Borrower’s knowledge,
threatened tax controversy or dispute as of the date hereof.
 
3.09  Property.  Each Borrower has good and marketable title to all of its
Property, including without limitation, the Property reflected in its balance
sheets referred to in Section 3.06.  There are no Liens of any nature on any of
the Property except Permitted Liens.  All Property useful or necessary in each
Borrower’s business, whether leased or owned, is in good condition, repair
(ordinary wear and tear excepted) and working order and, to the best of each
Borrower’s knowledge after diligent inquiry, conforms to all applicable
Requirements of Law.  Each Borrower owns (or is licensed to use) and possesses
all such patents, trademarks, trade names, service marks, copyrights and rights
with respect to the foregoing as are reasonably necessary for the conduct of the
business of such Borrower as now conducted and proposed to be conducted without,
individually or in the aggregate, any material infringement upon rights of other
Persons.
 
3.10  Licenses, Franchises.  Each Borrower has all authorizations, licenses,
permits and franchises of any Governmental Authority which are necessary for the
conduct of its business as now conducted and as proposed to be conducted.  All
of such authorizations, licenses, permits and franchises are validly issued and
in full force and effect, and each Borrower has fulfilled and performed in all
material respects all of its obligations with respect thereto and has full power
and authority to operate thereunder.
 
3.11  Places of Business; Collateral.  The principal places of business and
chief executive offices of each Borrower are located at the addresses specified
on Schedule 3.11, and the books and records of each Borrower and all records of
account are located and hereafter shall continue to be located at such principal
place of business and chief executive office.  All locations where collateral
may be maintained are set forth on Schedule 3.11.
 
3.12  Other Names.  No Borrower has conducted business under any corporate,
trade, “dba”, or fictitious names.
 
3.13  Federal Reserve Regulations.  No Borrower will directly or indirectly, use
any proceeds of the Bonds to: (a) purchase or carry any “margin stock” within
the meaning of Regulations U, G, T or X of the Board of Governors of the Federal
Reserve System (12 C.F.R. Parts 221 and 224, as amended); (b) extend credit to
other Persons for any such purpose or refund indebtedness originally incurred
for any such purpose; or (c) otherwise take or permit any
 
10

--------------------------------------------------------------------------------


 
action which would involve a violation of Section 7 of the Securities Exchange
Act of 1934, as amended, or any regulation of the Board of Governors of the
Federal Reserve System.
 
3.14  ERISA.  Each Borrower and anyone under common control with such Borrower
under Section 4001(b) of ERISA is in compliance in all respects with the
applicable provisions of ERISA and: (a) no “prohibited transaction” as defined
in Section 406 of ERISA or Section 4975 of the Code has occurred; (b) no
“reportable event” as defined in Section 4043 of ERISA has occurred; (c) no
“accumulated funding deficiency” as defined in Section 302 of ERISA (whether or
not waived) has occurred; (d) there are no unfunded vested liabilities of any
Employer Plan administered by any Borrower; and (e) each Borrower or the plan
sponsor has timely filed all returns and reports required to be filed for each
Employer Plan.
 
3.15  Investment Company Act; Public Utility Holding Company Act.  No Borrower
is:  (a) an “investment company” or a company “controlled by an investment
company” within the meaning of the Investment Company Act of 1940, as amended;
or (b) a “holding company” or a “subsidiary” of a “holding company” or an
“affiliate of a “holding company” or a “subsidiary” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.
 
3.16  Environmental Laws.  The business of each Borrower has been operated in
full compliance in all respects with all Environmental Laws, and no Borrower is
subject to liability under any Environmental Law relating to the conduct of its
business or the ownership of its Property and no facts or circumstances exist
which could give rise to such liabilities.  No notice has been served on any
Borrower claiming any violation of Environmental Laws, asserting any liability
under an Environmental Law, or demanding payment or contribution for a liability
under an Environmental Law.
 
 
ARTICLE IV
CONDITIONS PRECEDENT TO PURCHASE OF THE BONDS
 
In addition to the terms and conditions otherwise contained herein, the
obligation of the Bank to purchase the Bonds is conditioned upon the Bank
receiving each of the following items in form, detail and content satisfactory
to the Bank:
 
4.01  Certain Related Documents.  The execution and delivery of this Agreement,
the Security Agreement, the Guaranty, the Mortgage, the Disbursing Agreement,
the Collateral Assignment of Construction Contracts, the Collateral Assignment
of Life Insurance, and all other certificates, resolutions, or other documents
required or completed hereunder.
 
4.02  Bond Documents. The execution and delivery of the Bond Documents and the
issuance and sale of the Bonds.
 
4.03  Closing Certificate.  Closing certificates from Borrower in form and
substance acceptable to the Bank.
 
11

--------------------------------------------------------------------------------


4.04  UCC Searches. A UCC report certified to by the Department of Financial
Institutions of the State of Wisconsin indicating that no Borrower’s Property is
subject to any security interest other than the Permitted Liens.
 
4.05  Insurance Certificates. Certificates of Borrower’s insurance coverages,
showing insurance protection as required by this Agreement and the Related
Documents.
 
4.06  Title Insurance.  Delivery to the Bank of commitments for mortgage title
insurance issued by a title insurance company acceptable to the Bank under a
current ALTA form:  (i) insuring that the LLC has a fee simple estate in the
Project Real Property, subject to the Mortgage; (ii) insuring that the Mortgage
is a valid paramount lien on the Project Real Property in an amount of
$4,000,000, subject only to Permitted Liens; (iii) insuring against loss or
damage incurred by reason of construction liens which are or may be prior to the
lien of the Mortgage; (iv) excluding any exceptions for rights of parties in
possession or matters which would be disclosed by surveys of the Project Real
Property; and (v) containing gap and such other endorsements as the Bank may
request.
 
4.07  Survey.  [Reserved].
 
4.08  Environmental Reports.  Receipt by the Bank of such environmental reports
and site assessments with respect to the Project Real Property (including,
without limitation, Phase I and other environmental inspections and soil tests)
as the Bank may request, and receipt by the Bank of a completed environmental
questionnaire with respect to the Project Real Property in such form as the Bank
may request and satisfactory to the Bank in all respects.
 
4.09  Counsel Opinion.  Receipt by the Bank, from Haferman & Ilten, Stevens
Point, Wisconsin, counsel to the Borrower, of satisfactory opinions as to
(a) the due authorization, execution and delivery of this Agreement; (b) the
other matters referred to in Sections 3.01, 3.02 and 3.03; and (c) such other
matters relating to each Borrower and the validity and enforceability of this
Agreement and the Related Documents as the Bank shall reasonably require; and
the Bank shall have received from Whyte Hirschboeck Dudek S.C., Milwaukee,
Wisconsin, bond counsel; (x) an approving opinion regarding the Bonds, including
an opinion confirming the tax exempt status of interest on the Bonds; and (y) an
opinion that the Bonds are exempt from registration under the Securities Act of
1933, as amended.
 
4.10  Real Estate Appraisals.  Receipt by the Bank of an as-built appraisal of
the Project Real Property, prepared by an appraiser licensed in the State of
Wisconsin selected by the Bank, which appraisal shall be addressed to the Bank,
conform with applicable Requirements of Law as to form and content, be in form
and substance satisfactory to the Bank, and reflect an appraised value of the
Project Real Property equal to or more than $4,000,000 (the “Appraised
Value”).   Bank acknowledges receipt of an appraisal acceptable to it in form
and content.
 
12

--------------------------------------------------------------------------------


4.11  Proceedings Satisfactory. All proceedings taken in connection with the
transactions contemplated by this Agreement, the applicable Related Documents
and the Bond Documents, and all instruments, authorizations and other documents
applicable thereto, shall be satisfactory in form and substance to the Bank and
its counsel.
 
4.12  Project Compliance.  Borrower providing Bank evidence in form satisfactory
to Bank the following: (i) proof the Project is in compliance with all
applicable zoning laws, regulations and ordinances; (ii) a complete set of final
working plans and specifications of the Project indicating conformance with all
current state, federal, and local laws, codes, regulations, and ordinances
(including handicap access regulations), and indicating a level of quality of
the Project acceptable to Bank; and (iii) a complete cost breakdown of the
Project on standard breakdown sheets, along with a copy of the major contracts
and subcontracts for the Project.
 
4.13  Supporting Documents. Such additional supporting documents and materials
as the Bank may request from the Borrower.
 
ARTICLE IVA
CONDITIONS TO BANK’S AGREEMENT TO PURCHASE BONDS
AND TO FUND BORROWER’S REQUISITIONS
 
In addition to the conditions otherwise contained herein, in the Bond Agreement
and in the Disbursing Agreement, provided no Default or Event of Default exists
hereunder and the representations and warranties of the Borrower hereunder and
under the Related Documents shall be true and correct in all material respects
at the time of such Requisition, the obligation of the Bank to purchase Bonds,
and to fund Borrower’s Requisitions, is conditioned upon the Bank receiving each
of the following items in form, detail and content satisfactory to the Bank, on
or prior to the times indicated in the following:
 
4A.1     Construction Contract. Prior to disbursements for construction of the
Project, the Bank shall receive a Collateral Assignment of Construction Contract
acknowledged by the contractor, in form and content satisfactory to the Bank in
its sole discretion.
 
4A.2     Title Endorsements. Prior to disbursements for construction of the
Project, the Bank shall receive such additional endorsements to the title
insurance commitment, including, access, contiguity, comprehensive Form 9
endorsements, and such other endorsements as the Bank may request, which
endorsements may require an ALTA certified survey.
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
While any Bonds or Obligations remain outstanding, each Borrower (as applicable)
covenants that it shall, unless otherwise waived or consented to in writing by
the Bank:
 
5.01  Existence; Compliance With Laws; Maintenance of Business; Taxes.
 
(a)  Maintain its existence;
 
13

--------------------------------------------------------------------------------


 
(b)  Maintain all licenses, permits, rights and franchises reasonably necessary
for the current and planned conduct of its business;
 
(c)  Comply in all respects with all Requirements of Law;
 
(d)  Conduct its business substantially as now conducted and proposed to be
conducted; and
 
(e)  Pay before the same become delinquent and before penalties accrue thereon,
all taxes, assessments and other government charges against it and its Property,
and all other liabilities except to the extent and so long as the same are being
contested in good faith by appropriate proceedings, with adequate reserves
having been provided.
 
5.02  Maintenance of Property; Insurance.
 
      (a)  Keep all Property useful and necessary in its business, whether
leased or owned, in good condition, repair and working order (ordinary wear and
tear excepted) and from time to time make or cause to be made all needed and
proper repairs, renewals, replacements, additions and improvements so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.
 
      (b)  Maintain with good, reputable and financially sound insurance
underwriters insurance of such nature and in such amounts as is customarily
maintained by Persons engaged in the same or similar business of comparable size
to Borrower and such other insurance as may be required by law or as may be
reasonably required in writing by the Bank.  Without limiting the foregoing,
Borrower shall obtain and provide to Bank a current builder’s risk insurance
policy in an amount equal to the total construction cost of the Project Real
Property (naming Bank as mortgagee), comprehensive general liability insurance,
and workers compensation insurance covering all personnel working on the
Project, hazard insurance insuring the Project Real Property against loss by
fire, lightning, vandalism, malicious mischief and other risks customarily
covered by a standard extended coverage endorsement, in an amount not less than
the full insurable value of the Project and naming Bank as mortgagee and
lender’s loss payee.  Unless otherwise indicated above, each policy providing
liability coverage to the Borrower shall name the Bank as an additional insured,
and each property insurance policy insuring the Project Real Property and any
business interruption insurance shall name the Bank as an additional loss payee,
as its interest appears.  All policies shall require the insurer to give the
Bank 30 days’ prior written notice of the modification, cancellation or
nonrenewal of the policy and contain a lender’s loss payable endorsement in
favor of Bank satisfactory to Bank.  The Borrower shall furnish copies of all
such insurance policies or a certificate evidencing that the Borrower have
complied with the requirements of this paragraph on the date hereof and on each
renewal date of such policies.
 
5.03  Financial Statements.  Maintain a standard and modern system of accounting
in accordance with sound accounting practice, and furnish to the Bank such
information respecting
 
14

--------------------------------------------------------------------------------


 
the business, assets and financial condition of each Borrower, as Bank may
reasonably request and, without request furnish to Bank:
 
    (a)  as soon as available, and in any event within 120 days after the close
of each fiscal year, each Borrower shall provide Bank a copy of the tax return
for such year as of the end of such fiscal year for such Borrower;
 
    (b)  as soon as available, and in any event within 120 days after the end of
each fiscal year, consolidated and consolidating financial statements for the
Corporation for each fiscal year, prepared in accordance with GAAP, and compiled
by independent accountants acceptable to bank;
 
    (c)  as soon as available, and in any event within 120 days after the end of
each fiscal year, internally prepared financial statements for the LLC for such
fiscal year;
 
       (d)  as soon as available, and in any event within 30 days after the end
of each fiscal quarter, consolidated and consolidating financial statements for
the Corporation for each fiscal quarter, prepared in accordance with GAAP, all
in reasonable detail and certified as true and correct, subject to review and
normal year end adjustments, by the chief financial officer of Corporation;
 
       (e)  as soon as available, and in any event within 120 days after the end
of each calendar year, a personal financial statement and tax return for the
Individual Borrowers;
 
       (f)  as soon as available, and in any event within 120 days after the end
of each fiscal year, internally prepared financial statements for the Guarantor;
 
    (g)  promptly upon learning of the occurrence of any of the following,
written notice thereof to Bank, describing the same and the steps being taken
with respect thereto: (i) the occurrence of any Default, (ii) the institution
of, or any materially adverse determination or development in, any material
litigation, arbitration proceeding or governmental proceeding, (iii) the
occurrence of a “reportable event” under, or the institution of steps by any
Borrower to withdraw from, or the institution of any steps to terminate, any
Employer Plan as to which a Borrower may have liability, (iv) the commencement
of any dispute with a third party which might lead to the modification,
transfer, revocation, suspension or termination of this Agreement or any Related
Document, or (v) any event which would have a Material Adverse Effect.
 
5.04  Inspection of Property and Records/Bank Audits.  At any reasonable time
following reasonable notice (and as often as may be reasonably desired), permit
representatives of Bank to visit the Project Real Property, examine its
Property, books and records and discuss its affairs, finances and accounts with
its officers or members (as applicable) and independent certified public
accountants (who shall be instructed by the Borrower to make available to Bank
the work papers of such accountants) and Borrower shall facilitate such
inspections and examinations.
 
15

--------------------------------------------------------------------------------


5.05  Use of Proceeds.  Use the entire proceeds of the Bonds solely for the
purposes set forth in Recital B hereto and within three (3) years of the date
hereof.  The amount used for the Project shall not exceed the lesser of
(i) $4,000,000, or (iii) 100% of the construction cost of the Project plus the
acquisition cost of the Project for equipment at the Facility.  The amount used
for issuance and other eligible costs shall not exceed $80,000.
 
5.06  Bank Accounts.  Maintain its primary deposit and operating accounts with
Bank.
 
5.07  Compliance With Other Agreements.  Comply with, pay and discharge all
existing notes, mortgages, deeds of trust, leases, indentures and any other
contractual arrangements to which such Borrower is a party (including, without
limitation, all Indebtedness) in accordance with the respective terms of such
instruments so as to prevent any default thereunder.
 
5.08  Compliance With Laws.
 
(a)  Comply in all respects with all Requirements of Law.
 
(b)  Maintain at all times all permits, licenses and other authorizations
required under Environmental Laws, and comply in all respects with all terms and
conditions of the required permits, licenses and authorizations and all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in the Environmental Laws.
 
(c)  Notify the Bank promptly upon obtaining knowledge that (i) any Property
previously or presently owned or operated is the subject of an environmental
investigation by any Government Authority having jurisdiction over the
enforcement of Environmental Laws or other potential claim or notice of
threatened litigation or violation of a Requirement of Law, (ii) any Borrower
has been or may be named as a responsible party subject to liability under any
Environmental Laws, or (iii) any hazardous substance is located on any Property
except in compliance with all Requirements of Law.
 
(d)  At any reasonable time following reasonable notice and as often as may be
reasonably desired, permit the Bank or an independent consultant selected by the
Bank to conduct an environmental audit satisfactory to the Bank for the purpose
of determining whether Borrower and its Property comply with Environmental Laws
and whether there exists any condition or circumstance which may require a
cleanup, removal or other remedial action by Borrower with respect to any
hazardous substance.  Borrower shall facilitate such environmental audit.  The
Bank shall provide Borrower, at the request of the Borrower, with all reports
and findings but the Borrower may not rely on such environmental audit for any
purpose.  Any such environmental audit of the Borrower’s Property shall be at
the expense of the Borrower at any time following an Event of Default or upon
the occurrence of an event described in Section 5.08(c); provided, however, that
the Bank’s environmental audit shall not be at the Borrower’s expense if (i) a
Government Authority or a firm or firms of geotechnical engineers and/or
environmental consultants hired by Borrower and reasonably acceptable to the
Bank shall undertake to make an environmental audit, and (ii) the Borrower shall
provide the Bank
 
16

--------------------------------------------------------------------------------


 
at the Borrower’s expense with, and the Bank shall be entitled to rely on, all
reports and findings of such Government Authority or geotechnical engineers as
soon as such reports and findings are made available to the Borrower.
 
5.09  Payment of Fees and Costs.
 
(a)  Pay the Bank all additional costs including, without limitation, wire
transfer or other charges pertaining to the transfer of funds.
 
(b)  Pay immediately upon receipt of an invoice all reasonable fees and expenses
incurred by the Bank with respect to negotiation, preparation and execution of
this Agreement and the Related Documents, and any amendments thereof and
supplements thereto, including, without limitation, appraisal fees,
environmental inspection fees, and the reasonable fees of in-house and outside
counsel.
 
(c)  Pay immediately upon receipt of an invoice all reasonable fees and expenses
incurred by the Bank with respect to protection or enforcement (including
collection and disposition of Collateral) of the Bank’s rights under this
Agreement and the Related Documents, and all costs and expenses which may be
incurred by the Bank with respect to an Event of Default as provided in
Section 7.02, including, without limitation, reasonable fees of in-house and
outside legal counsel.
 
5.10  Project Disbursements.  Assure that all disbursements for the Project are
submitted and made through the Title Company in accordance with the Disbursing
Agreement with construction endorsements satisfactory to Bank, and that all
progress payments requested will be on forms satisfactory to Bank, and that
prior to disbursement, construction progress will be verified to satisfy Bank
that costs are and will be within budget.
 
5.11  No Liens; Plans; Covenants, Conditions and Restrictions.  Complete the
Project so that the Project is free from Liens (except for Permitted Liens),
built in accordance with the plans and specifications approved by Bank, and if
requested by Bank, pay for and consent to Bank retaining an inspecting engineer
to review the plans and specifications of the Project and to review and approve
all draws, and completed in compliance with all covenants, conditions and
restrictions on the Property.
 
5.12  Project Lease.  Upon the receipt of the certificate of occupancy for the
Project, the LLC, as landlord, and the Corporation, as tenant, shall execute the
Project Lease, which lease shall be in form and substance satisfactory to Bank.
 
5.13  Key-Person Life Insurance.  Maintain Key Person life insurance on the life
of Jamie L. Mancl in an amount not less than $4,000,000 good, reputable and
financially sound insurance underwriters insurance of such nature.  Such policy
shall name Bank as mortgagee and lender’s loss payee and shall require the
insurer to give the Bank 30 days’ prior written notice of the modification,
cancellation or nonrenewal of the policy.  The Borrower shall furnish copies of
such insurance policy or a certificate evidencing that the Borrower has complied
with the requirements of this paragraph on the date hereof and on each renewal
date of such policies.
 
17

--------------------------------------------------------------------------------


5.14  Minimum Tangible Net Worth.  Commencing for the fiscal year ended
December 31, 2007 and each fiscal year thereafter, the Corporation shall
maintain a Tangible Net Worth of not less than $600,000 for 2007, and increasing
annually by an amount equal to sixty percent (60%) of the Corporation’s Net
Income, tested at the end of each fiscal year.
 
5.15  Debt Service Coverage Ratio.  The Corporation shall at all times maintain
a Debt Service Coverage Ratio measured as of the last day of each fiscal quarter
of not less than 1.25:1.0.
 
5.16  Total Indebtedness to Tangible Net Worth Ratio.  The Corporation shall at
all times maintain a total Indebtedness to Tangible Net Worth Ratio measured as
of the last day of each fiscal quarter of not more than 3.50:1.0.
 
5.17  Annual Resting of Line of Credit.  As a condition for Borrower’s line of
credit facility with Lender, Borrower agrees to rest the line of credit and
leave at zero (0) dollars the balance owing thereunder for a period of not less
than thirty (30) consecutive days annually.
 
5.18  Mortgage on After-Acquired Real Estate.  The Borrower shall grant a first
priority mortgage in favor of Trustee and Original Purchaser on any real estate
acquired after the Closing Date, including Lot 2 of CSM 8590, City of Wisconsin
Rapids, Wood County, Wisconsin, upon the acquisition of such real estate.
 
 
ARTICLE VI
NEGATIVE COVENANTS
 
Each Borrower covenants and agrees that, from and after the date of this
Agreement and until the entire amount of the Obligations are paid in full and
satisfied and no Bonds remain Outstanding, such Borrower shall not take any of
the following actions:
 
6.01  Sale of Assets, Consolidation, Merger, Acquisitions, Etc.  (a) Except for
sales of inventory in the ordinary course of business, sell, transfer, convey,
or lease all or substantially all of its Property; (b) except for the Project
Lease with the Corporation for sales of obsolete or worn out equipment in the
ordinary course of business, sell, transfer, lease all or any part of the
Project Real Property; (c) consolidate or merge with or into any other Person;
(d) directly or indirectly, sell or transfer any Property, used or useful in its
business, and thereafter lease such Property or other Property which it intends
to use for substantially the same purposes; (e) create a Subsidiary;
(f) purchase or otherwise acquire all or substantially all of the assets or
stock of any Person; (g) enter into any joint venture; or (h) amend its articles
of organization or operating agreement.
 
18

--------------------------------------------------------------------------------


6.02  Indebtedness.  Issue, create, incur, assume, guaranty or otherwise become
liable with respect to (or agree to issue, create, incur, assume, guaranty or
otherwise become liable with respect to), or permit to remain outstanding, any
Indebtedness except:  (a) the Obligations; (b) current liabilities (other than
for borrowed money) of Borrower incurred in the ordinary course of business
which are not more than ninety (90) days overdue, unless being contested in good
faith and with due diligence; (c) Indebtedness to the Issuer related to the
Bonds; and (d) purchase money Indebtedness secured by Permitted Liens.
 
6.03  Liens.  Create or permit to be created or allow to exist any Lien upon or
interest in any Property of Borrower except Permitted Liens.
 
6.04  Guaranty.  Guaranty or otherwise in any way become or be responsible for
obligations of any other Person, directly or indirectly, including any agreement
to purchase the indebtedness of any other Person, agreement for the furnishing
of funds to any other Person through the purchase of goods, supplies or
services, an agreement for stock purchase or capital contribution or any other
agreement or undertaking to pay or discharge the indebtedness of any Person, or
otherwise, except for the endorsement of negotiable instruments by Borrower for
deposit or collection or similar transactions in the ordinary course of
business.
 
6.05  Loans, Investments.  Make or commit to make advances, loans, extensions of
credit or capital contributions to, or purchases of any stock, bonds, notes,
debentures or other securities of, or make any other investment in, any Person
except:  (a) accounts, chattel paper, and notes receivable created by Borrower
in the ordinary course of business; (b) extensions of credit to customers of
Borrower in the ordinary course of business and consistent with past practice,
(c) investments in bank certificates of deposit (but only with FDIC-insured
commercial banks having a combined capital and surplus in excess of
$20,000,000), open market commercial paper maturing within one year having the
highest rating of either Standard & Poors Rating Service or Moody’s Investors
Services, Inc., U.S. Treasury Bills subject to repurchase agreements and
short-term obligations issued or guaranteed by the U.S. Government or any agency
thereof; and (d) investments in open-end diversified investment companies of
recognized financial standing investing solely in short-term money market
instruments consisting of securities issued or guaranteed by the United States
government, its agencies or instrumentalities, time deposits and certificates of
deposit issued by domestic banks or London branches of domestic banks, bankers
acceptances, repurchase agreements, high grade commercial paper and the like.
 
6.06  Compliance with ERISA.  (a) Terminate any Employer Plan so as to result in
any material liability to PBGC; (b) engage in any “prohibited transaction” (as
defined in Section 4975 of the Code) involving any Employer Plan which would
result in a material liability for an excise tax or civil penalty in connection
therewith; or (c) incur or suffer to exist any material “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived,
involving any condition, which presents a risk of incurring a material liability
to PBGC by reason of termination of any such Employer Plan.
 
6.07  Restricted Payments.  Without the Bank’s consent, make any Restricted
Payments; provided, however, that, so long as no Default has occurred and is
continuing or will occur as a result of any such payment, each Borrower may pay
distributions to its members or
 
19

--------------------------------------------------------------------------------


 
shareholders (as applicable) for each member’s or shareholder’s state and
federal tax liability for such member’s interest in such Borrower.
 
6.08  Project Lease – No Modification.  Modify or amend the Project Lease, after
the same has been approved by the Bank and executed by the Corporation and the
LLC.
 
6.09  Salaries.  Pay officer compensation in excess of $90,000 annually or
otherwise excessive or unreasonable salaries, bonuses, commissions, consultant
fees, or other compensation.
 
6.10  Change In Control.  Make no changes in the current ownership structure or
management of either entity Borrower, without Bank’s consent.
 
 
ARTICLE VII
EVENTS OF DEFAULT
 
7.01  Events of Default Defined.  The occurrence of any one or more of the
following shall constitute an “Event of Default”:
 
(a)  Failure to pay any of the Obligations when and as the same shall become due
and payable, whether upon demand, at maturity, by acceleration or otherwise;
 
(b)  Any Borrower fails to observe or perform any of the covenants, agreements
or conditions contained in Article VI;
 
(c)  Any Borrower fails to observe or perform any of the other covenants,
agreements or conditions contained in Article V which failure continues for a
period of thirty (30) days following the delivery of written notice by the Bank
specifying the existence of the default;
 
(d)  Any representation or warranty made by a Borrower herein or in any Related
Document, or in any certificate, document or financial statement delivered to
the Bank pursuant hereto or thereto shall prove to have been incorrect in any
material respect as of the time when made or given;
 
(e)  This Agreement or any of the Related Documents shall at any time cease to
be in full force and effect, or any Borrower attempts to revoke or terminate
this Agreement or any Related Document;
 
(f)  A final judgment (or judgments) shall be entered against any Borrower which
singularly or when added to any other outstanding final judgment (or judgments)
against such Borrower exceeds the aggregate amount of $10,000, and such judgment
(or judgments) shall remain outstanding and unsatisfied, unbonded, uninsured or
unstayed after thirty days from the date of entry thereof;
 
(g)  Any Borrower:  (i) becomes insolvent; or (ii) is unable, or admits in
writing its, his or her inability, to pay its, his or her debts as they mature;
or (iii) makes a general assignment for the benefit of creditors or to an agent
authorized to liquidate any
 
20

--------------------------------------------------------------------------------


 
substantial amount of its Property; or (iv) becomes the subject of an “Order for
Relief’ as said term is defined under the United States Bankruptcy Code; or
(v) files an answer to a creditor’s petition admitting the material allegations
thereof for reorganization or to effect a plan or other arrangement with
creditors; or (vi) apply to a court for the appointment of a receiver for any
assets; or (vii) has a receiver appointed for any of its, his or her assets
(with or without the consent of such Borrower) and such receiver shall not be
discharged within ninety (90) days after the appointment; or (viii) otherwise
becomes the subject of any insolvency proceeding or an out-of-court settlement
with its creditors, not in the ordinary course of business;
 
(h)  Either Borrower (that is an entity) is dissolved or gives notice of
dissolution to any claimant;
 
(i)  Any Borrower defaults (as principal or guarantor or otherwise) either in
the payment of the principal of or interest on any other Indebtedness, or with
respect to any of the provisions of any evidence of such Indebtedness or any
agreement under which such evidence of Indebtedness may have been issued or
secured, and such default shall continue for more than any period of grace, if
any, specified in such instrument;
 
(j)  This Agreement or any of the Related Documents shall at any time cease to
be in full force and effect, or any Borrower attempts to revoke or terminate
this Agreement or any Related Document;
 
(k)  There occurs an event of default under any of the Related Documents;
 
(l)  Any Borrower defaults (as principal or guarantor or otherwise) either in
the payment of the principal of or interest on any other Indebtedness to the
Bank, or with respect to any of the provisions of any evidence of such
Indebtedness or any agreement under which such evidence of Indebtedness may have
been issued or secured, and such default continues for more than any period of
grace, if any, specified in such instrument; or
 
(m)  An event of default (as defined in the Bond Agreement) occurs and is
continuing under the Bond Agreement.
 
7.02  Remedies Upon Event of Default.
 
(a)  Upon the occurrence of an Event of Default, all Obligations shall become
immediately due and payable without demand, notice, presentment, protest or
other action by the Bank, all of which are hereby waived by each Borrower.  The
Bank shall have the right to notify the Trustee of said Event of Default,
pursuant to Section 7.01(h) of the Bond Agreement, and to cause the acceleration
of the payment of interest and principal on the Bonds.  The Bank shall have all
of the rights and remedies provided to the Bank by the Related Documents, at law
or in equity, and no remedy herein conferred upon the Bank is intended to be
exclusive of any other remedy.  Upon the occurrence of an Event of Default,
Borrower shall pay all costs and expenses which may be incurred by the Bank with
respect thereto, including reasonable attorneys’ fees, and all such sums shall
be and become a part of the Indebtedness of Borrower to the Bank.
 
21

--------------------------------------------------------------------------------


(b)  The Bank may at any time without prior notice or demand set off against any
credit balance or other money now or hereafter owed to Borrower all or any part
of the Obligations.  Each Borrower hereby grants to the Bank a security interest
in and Lien on any such credit balance or other money.  The Bank shall give
notice of its exercise of this remedy to the Borrower as soon as practicable.
 
 
ARTICLE VIII
MISCELLANEOUS
 
8.01  Indemnity.  Each Borrower shall defend, indemnify and hold harmless the
Bank, and its directors, officers, employees and agents from and against any and
all loss, cost, expense, damage or liability (including reasonable attorneys’
fees) incurred in connection with any claim, counterclaim or proceeding brought
as a result of, arising out of or relating to any transaction financed or to be
financed, in whole or in part, directly or indirectly, with the proceeds of the
Bonds or the entering into and performance of this Agreement, any Bond Document,
any Related Document or any agreement, document or instrument related to any of
the foregoing by the Bank, or the activities of any Borrower.  This
indemnification will survive termination of this Agreement and the discharge and
release of any Bond Documents and Related Documents.
 
8.02  Assignability; Successors.  No Borrower’s rights and liabilities under
this Agreement are assignable in whole or in part without the prior written
consent of the Bank.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Bank and the
successors and permitted assigns of the Borrowers.
 
8.03  Survival.  All agreements and representations and warranties made herein
and in the Related Documents shall survive the execution and delivery of this
Agreement and the Related Documents.
 
8.04  Counterparts; Headings.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  The section headings
in this Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.
 
8.05  Entire Agreement; Amendments.  This Agreement and the Related Documents
contain the entire understanding of the parties with respect to the subject
matter hereof, and supersede all other understandings, oral or written, with
respect to the subject matter hereof.  No statement or writing subsequent to the
date hereof purporting to modify, alter or amend any portion hereof, including
Borrower’s obligation to pay the amount due hereunder (whether at maturity, by
reason of acceleration or otherwise), shall be effective unless consented to in
a writing, which makes specific reference to this Agreement, and which has been
signed by the party against which enforcement thereof is sought.  Any amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
8.06  Notices.  All communications, consents and notices required or permitted
by this Agreement shall be in writing and shall be deemed to have been given or
made (a) when delivered in hand or by courier, or (b) three days after being
deposited in the mail (including
 
22

--------------------------------------------------------------------------------


 
private mail service), postage prepaid.  Communications, consents and notices
shall be delivered personally or by certified or registered mail, postage
prepaid, and addressed as follows, unless and until either of such parties
notifies the other in accordance with this section of a change of address:
 
(i)           If to Corporation:
Advanced Fiberglass Technologies, Inc.
2330 South 16th Street
Wisconsin Rapids, WI  54495
Attn:               Jamie L. Mancl
Phone:            (715) 421-2060
Fax:                 (715) 421-2048
with copies to:
Haferman & Ilten
1525 Main Street
Stevens Point, WI  54481-2836
Attn:                Mark O. Ilten, Esq.
Phone:             (715) 342-4700
Fax:                  (715) 342-9974
(ii)           if to LLC:
M & W Fiberglass, LLC
2330 South 16th Street
Wisconsin Rapids, WI  54495
Attn:                 Jamie L. Mancl
Phone:              (715) 421-2060
Fax:                   (715) 421-2048
with copies to:
Haferman & Ilten
1525 Main Street
Stevens Point, WI  54481-2836
Attn:                  Mark O. Ilten, Esq.
Phone:               (715) 342-4700
Fax:                    (715) 342-9974
               (iii)    if to the Individual Borrowers:
Advanced Fiberglass Technologies, Inc.
2330 South 16th Street
Wisconsin Rapids, WI  54495
Attn:                   Jamie L. Mancl
Phone:                (715) 421-2060
Fax:                     (715) 421-2048

 
23

--------------------------------------------------------------------------------


with copies to:
Haferman & Ilten
1525 Main Street
Stevens Point, WI  54481-2836
Attn:                    Mark O. Ilten, Esq.
Phone:                 (715) 342-4700
Fax:                      (715) 342-9974
(iv)    if to the Bank:
Nekoosa Port Edwards State Bank
405 Market Street
P.O. Box 9
Nekoosa, WI  54457
Attn:                     Robb N. Sigler
Phone:                  (715) 886-3104
Fax:                       (715) 886-3310
with copies to:
Whyte Hirschboeck Dudek S.C.
555 East Wells Street
Suite 1900
Milwaukee, Wisconsin  53202-3819
Attn:                      Andrew J. Guzikowski, Esq.
Phone:                  (414) 273-2100
Fax:                       (414) 223-5000

 
8.07  No Waiver.  Any action or inaction by the Bank, taken in the absence of
the satisfaction of any condition imposed upon Borrower by the Related
Documents, including those imposed by Sections 4.01 and 4.02 of this Agreement,
shall not be deemed to constitute a waiver of any such condition by the Bank.
 
8.08  Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
8.09  Further Assurances. Borrower agrees to do such further acts and things,
and to execute and deliver such additional conveyances, assignments, agreements
and instruments, as the Bank may at any time reasonably request in connection
with the administration or enforcement of this Agreement or the Related
Documents or in order better to assure and confirm unto the Bank its rights,
powers and remedies hereunder.
 
8.10  Conflicts and Ambiguities. In the event of any ambiguity or conflict as
between the terms of this Agreement, the Related Documents or any other document
executed and delivered pursuant to this Agreement, the terms of this Agreement
shall control.
 
8.11  Governing Law.  The validity, construction, enforcement and performance of
this Agreement shall be governed by the internal laws of the State of Wisconsin.
 
24

--------------------------------------------------------------------------------


8.12  Consent to Jurisdiction. Borrower hereby irrevocably submits to the
exclusive jurisdiction of any United States federal or Wisconsin state court
sitting in Milwaukee, Wisconsin, in any action or proceeding arising out of or
relating to this Agreement or any related documents, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any such court and irrevocably waives any objection
it may now or hereafter have as to the venue of any such suit, action or
proceeding brought in such a court or that such court is an inconvenient
forum.  Nothing herein shall limit the right of the Bank to bring proceedings
against the Borrower in the courts of any other jurisdiction.  Any judicial
proceeding by Borrower against the Bank, or any affiliate of the Bank involving,
directly or indirectly, any matter in any way arising out of, related to, or
connected with this Agreement or any Related Documents shall be brought only in
a United States federal or Wisconsin state court sitting in Milwaukee,
Wisconsin.
 
8.13  Fees and Expenses.  Borrower shall reimburse the Bank for all
out-of-pocket expenses incurred in connection with the preparation of this
Agreement and the Related Documents (including, without limitation, filing and
recording fees, appraisal expenses, survey expenses, hazard and title insurance
premiums, inspections fees, and the reasonable fees and expenses of all of its
counsel, advisors, consultants and auditors retained in connection with this
Agreement and the Related Documents and the transactions contemplated thereby
and advice in connection therewith).  Borrower hereby shall reimburse the Bank
for all fees, costs and expenses, including the fees, costs and expenses of
counsel or other advisors (including environmental and management consultants)
for advice, assistance, or other representation in connection with:
 
(i) the purchase and holding by Bank of the Bonds;
 
(ii) any amendment, modification or waiver of, or consent with respect to, this
Agreement, any of the Related Documents or any of the Bond Documents or advice
in connection with the administration of the extensions of credit made pursuant
hereto or its rights hereunder or thereunder;
 
(iii) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by the Bank, Borrower, or any other Person) in any way relating to
the Collateral, this Agreement, any of the Bond Documents, any of the Related
Documents or any other agreement to be executed or delivered in connection
therewith or herewith, whether as party, witness, or otherwise, including any
litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against Borrower or
any other Person that may be obligated to the Bank by virtue of this Agreement,
any of the Bond Documents or any of the Related Documents;
 
(iv) any attempt to enforce any rights of the Bank against Borrower, or any
other Person that may be obligated to the Bank by virtue of this Agreement or
any of the Related Documents;
 
(v) efforts to (A) monitor any of the Obligations, (B) evaluate, observe, assess
Borrower or its affairs, and (C) verify, protect, evaluate, assess, appraise,
 
25

--------------------------------------------------------------------------------


 
collect, sell, liquidate or otherwise dispose of any of the Collateral;
including, without limitation, all the attorneys’ and other professional and
service providers’ fees arising from such services, including those in
connection with any appellate proceedings; and all expenses, costs, charges and
other fees incurred by such counsel and others in any way or respect arising in
connection with or relating to any of the events or actions described in this
Section 8.13 shall be payable, on demand by Borrower to the Bank.  Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: fees, costs and expenses of accountants, attorneys, environmental
advisors, appraisers, investment bankers, management and other consultants and
paralegals; court costs and expenses; photocopying and duplication expenses;
court reporter fees, costs and expenses; long distance telephone charges; air
express charges; telegram charges; secretarial overtime charges; and expenses
for travel, lodging and food paid or incurred in connection with the performance
of such legal or other advisory services.
 
8.14  Assignments; Participations.  The Bank may at any time sell, assign or
transfer to one or more banks or other entities (“Participants”) interests in
this Agreement and the other Related Documents or any other interest of the Bank
or extension of credit hereunder.  Borrower authorizes the Bank to disclose to
any Participant and any such prospective Participants any and all financial
information in the Bank’s possession concerning Borrower, and its affiliates
which has been delivered to the Bank by or on behalf of Borrower pursuant to
this Agreement or any Related Document or which has been delivered to the Bank
by or on behalf of the Borrower in connection with the Bank’s credit evaluation
of Borrower, and its affiliates prior to becoming a party to this
Agreement.  Each Borrower agrees that if amounts outstanding under this
Agreement or any Related Document are due and unpaid, or shall have been
declared to be or shall have become due and payable upon the occurrence of any
Event of Default, each Participant shall be deemed to have the right of setoff
in respect of its participating interest in amounts owing under this Agreement
or such Related Document to the same extent as if the amount of its
participating interest were owing directly to it as a lender under this
Agreement or any Related Document.
 
8.15  WAIVER OF JURY TRIAL.  EACH BORROWER AND THE BANK HEREBY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT,
THE RELATED DOCUMENTS, THE OBLIGATIONS HEREUNDER AND THEREUNDER, ANY COLLATERAL
SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING THEREFROM OR CONNECTED
THERETO.  BORROWER AND THE BANK REPRESENT TO THE OTHER THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.
 




[SIGNATURE PAGE FOLLOWS]
 

 
 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  ADVANCED FIBERGLASS TECHOLOGIES, INC., a Wisconsin corporation          
 
By:
/s/ Jamie L. Mancl       Jamie L. Mancl, President  

 
 

  M & W FIBERGLASS, LLC, a Wisconsin limited liability company          
 
By:
/s/ Jamie L. Mancl       Jamie L. Mancl, its sole member  

 
 

       
 
 
/s/ Jamie L. Mancl       JAMIE L. MANCL, an individual resident of the State of
Wisconsin  

 
 

       
 
 
/s/ Jennifer Mancl       JENNIFER MANCL, an individual resident of the State of
Wisconsin  

 
 

  NEKOOSA PORT EDWARDS STATE BANK, a Wisconsin banking corporation          
 
By:
/s/ Robb N. Sigler       Robb N. Sigler, President  






[Signature Page of Credit Agreement]  
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(A)
 
PROJECT REAL PROPERTY
 
Lot 1 of Wood County Certified Survey Map No. 8590 recorded in Volume 29 of
Survey Maps at Page 190, being part of the SE ¼ of the NE ¼ of Section 10,
Township 22 North, Range 6 East, City of Wisconsin Rapids, Wood County,
Wisconsin.


Tax Key No.:  Part of 34-09841 and Part of 34-09852

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.11
 
PLACES OF BUSINESS/LOCATIONS OF COLLATERAL
 
2330 South 16th Street
Wisconsin Rapids, WI  54495


4400 Commerce Drive
Wisconsin Rapids, WI  54495


 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 